DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               L.G., the mother,
                                  Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES, and
                    GUARDIAN AD LITEM,
                         Appellees.

                                No. 4D20-286

                                [May 28, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2018-2165CJ-
DP.

  Antony P. Ryan, Regional Counsel and Paul O’Neil, Office of Criminal
Conflict and Civil Regional Counsel, Fourth District, West Palm Beach, for
appellant.

   Rebecca A. Rodriguez and Kristie L. Hatcher-Bolin of Statewide
Guardian ad Litem Office Defending Best Interests Project, Gray Robinson,
P.A., Lakeland, and Thomasina F. Moore, Statewide Guardian ad Litem
Office, Tallahassee for appellee Guardian ad Litem.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

PER CURIAM.

   Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.